ON MOTION FOR REHEARING.
Contention is made that the testimony shows that the sidewalk was broken to either side of the hole where plaintiff fell and plaintiff could not have stepped around the hole. There is evidence that all of the driveway was broken and the sidewalk broken around the hole and to either side, but the photographs introduced in evidence by plaintiff and those of the city show that the sidewalk for its entire width did not have holes in it but appears to afford a reasonably smooth surface for at least half its width. There is no evidence that the sidewalk was in such condition that plaintiff could not have gone around the hole without inconvenience or danger to herself. In fact she admits there was no reason why she could not have gone around the hole.
The motion for a rehearing is overruled. *Page 31